--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
magicJack Vocaltec, Ltd.


Consulting Agreement
 
This Consulting Agreement (the “Agreement”) is made and entered into as of May
11th, 2013 (the “Effective Date”) by and between magicJack Vocaltec Ltd., a
company formed under the laws of the State of Israel, and all of its direct and
indirect subsidiaries (collectively, the “Company”), and Peter J. Russo, an
individual (“Consultant”).
 
WITNESSETH:
 
WHEREAS, the Company desires to retain Consultant to perform certain
professional consulting services specified herein; and
 
WHEREAS, Consultant represents he has expertise in the services required by the
Company and desires to be engaged in the capacity of independent contractor in
accordance with the terms and conditions set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
 
1.
Scope of Services

 
a.      Consultant agrees to perform personally the consulting services for the
Company specified in Schedule A, which document is incorporated herein by
reference.  In addition, Consultant agrees to perform such other duties
(together with the consulting services described in Schedule A, the “Consulting
Services”) which may be requested by the Company from time to time and which are
necessary and reasonably related to the successful completion of the services
described in Schedule A.
 
b.     During the Term, Consultant will provide up to an average of forty (40)
hours of Consulting Services per month to the Company, and Consultant shall
maintain sole control and discretion as to when the Consulting Services are
performed subject to any deadlines specified by Company.  The Consultant will
travel to the Company’s principal office in Florida as requested by the Company,
but no more frequently than an average of once per month during the Term. In
performing the Consulting Services, the Contractor represents and warrants to
Company that Contractor shall (1) use diligent efforts and professional skills
and judgment; and (2) perform the Services in accordance with recognized
standards of the applicable industry and profession.
 
c.      The Consultant shall communicate with the Company via the telephone or
e-mail, regarding the status of the Consulting Services at least weekly and more
often as reasonably requested by the Company from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
d      The Company will not provide Consultant with an office or any other space
from which to conduct the Consulting Services.  Consultant shall have the sole
control and discretion as to where to perform the Consulting Services.
 
e.      Consultant agrees to supply, at his own expense, any and all tools,
equipment or materials necessary for the successful completion of the Consulting
Services.
 
f.       Consultant represents and warrants to Company, that (1) Consultant has,
and will maintain throughout the term hereof, full right, power, and authority
to enter into and perform its obligations under this Agreement without conflict
with the rights of or obligations to any other party, or in violation of any
applicable law or regulation; and (2) none of the Consulting Services nor any
deliverables provided to Company shall contain any confidential information of
any third party.
 
 
2.
Consideration

 
a.      In consideration of the Consulting Services performed by Consultant, the
Company agrees to pay Consultant a fee of Sixteen Thousand Six Hundred Sixty-six
and 66/100  Dollars ($16,666.66) per month spent providing the Consulting
Services (pro-rated for any partial month). Consultant shall invoice Company
monthly for such fee and the Company shall provide payment within ten (10)
business days following receipt of such invoices.

 
b.     The Company agrees to reimburse Consultant for the actual costs and
expenses incurred at the Company’s request in the performance of the Consulting
Services, including travel and related expenses (transportation, accommodations
and meals) so long as such costs and expenses are approved in advance by the
Company’s Chief Financial Officer, and are adequately and appropriately
documented.  Consultant shall record such approved expenses on the invoice
described in paragraph (a) above.  Consultant shall be responsible for all other
costs and expenses.
 
c.      The Company shall have no obligation to make any payment to Consultant
under the terms of this Agreement other than those specifically set forth in
this Section 2.
 
 
3.
Term

 
The Consultant shall commence providing services on May 11, 2013 and shall
continue until May 10, 2014 (the “Term”).  However, Company may terminate this
Agreement, with or without cause, at any time effective upon written notice to
Consultant. Consultant may terminate this Agreement for breach of the terms and
conditions hereof by Company provided that Consultant provides written notice of
such breach to the Company and Company fails to cure within ten (10) days after
the date of receipt of such notice.  Upon termination of this Agreement for any
reason, the Company’s sole obligation to Consultant will be payment of the fees
set forth in Section 2.a. hereof for Consulting Services performed through the
termination date, plus unreimbursed expenses incurred by Consultant in
accordance with Section 2.b. hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
 
4.
Independent Consultant Status

 
a.      It is understood and agreed that Consultant will act solely as an
independent contractor hereunder and shall conduct his operations as an
independent contractor, and nothing in this Agreement shall be construed to
render Consultant an employee of the Company.  The Company shall have no right
to control or direct the details, manner or means by which Consultant
accomplishes the results of the Consulting Services.
 
b.      Consultant understands and recognizes that it is not an agent of the
Company and has no authority to and shall not bind, represent or speak for the
Company for any purpose whatsoever.
 
c.      The Company will record payments to Consultant on, and provide to
Consultant, an Internal Revenue Service Form 1099, and the Company will not
withhold any federal, state or local employment taxes on Consultant's
behalf.  Consultant agrees to pay all such taxes in a timely manner and as
prescribed by law.
 
d.      Consultant will not be considered an employee for purposes of any
Company employment policy or any employment benefit plan, and Consultant will
not be entitled to any benefits under any such policy or benefit plan.
 
e.      During the Term, Consultant shall comply with Company’s Reg. FD/Media
policy and Insider Trading Policy (copies of which have been provided to
Consultant and Consultant acknowledges receipt thereof).
 
 
5.
Intellectual Property Rights

 
All materials, data, reports, methods, and formulae developed, written, or
created in the performance of the Consulting Services for Company by Consultant
(“Company Developments”) whether such Consulting Services were performed prior
to or during the Term of this Agreement will be the sole and exclusive property
of Company.  All copyrightable materials prepared by Consultant for Company will
be considered “works made for hire” under the copyright laws of the United
States and will be owned exclusively by Company.  Consultant hereby assigns to
Company all of his right, title, and interest in and to all Company
Developments, together with any proprietary right related thereto, including but
not limited to, any patent, copyright, trade secret, or other intellectual
property rights.
 

 
6. 
Certain Restrictive Covenants.  Consultant hereby agrees to be bound by the
non-compete, non-solicitation and confidentiality provisions set forth below.

 
a.      Consultant agrees that during the Restricted Period (as defined below),
Consultant will not engage or participate, directly or indirectly, as principal,
agent, executive, director, proprietor, joint venturer, trustee, employee,
employer, consultant, partner or in any other capacity whatsoever, in the
conduct or management of, or own any stock or any other equity investment in or
debt of, or provide any services of any nature whatsoever to any business that
is competitive with any business conducted by the Company as of the date of
termination of the Consulting Agreement or within twelve (12) months prior to
such date of termination, provided that nothing herein shall prevent Consultant
from making passive investments in up to 2% of the common stock of any publicly
traded entity.
 
 
3

--------------------------------------------------------------------------------

 
 
b.     The term “Restricted Period” means a period beginning on the Effective
Date and ending on the date that is one (1) year after the termination date of
this Agreement.
 
c.      During the Restricted Period, Consultant will not, for his own benefit
or for the benefit of any person other than the Company, (i) solicit, or assist
any person to solicit, any officer, director, executive or employee of or
consultant to the Company to leave his or her employment with or terminate his
or her engagement by the Company, (ii) hire or cause to be hired any person who
is then, or who at any time within the preceding twelve (12) months was, an
officer, a director, an executive or an employee of or consultant to the Company
or (iii) engage any person who is then or who at any time within the preceding
twelve (12) months was, an officer, director, executive or employee of or
consultant to the Company as a partner, contractor, sub-contractor or consultant
or in any other capacity whatsoever.
 
d.      Consultant shall not (for his own benefit or the benefit of any person
other than the Company) use or disclose any information with respect to the
Company or any vendor, customer or client of the Company (collectively,
“Confidential Information”).  “Confidential Information” includes, by way of
example, matters of a business nature, such as proprietary information about
costs, profits, markets, sales, lists of customers, and other information of a
similar nature and matters of a technical nature, “know-how,” computer programs
(including documentation of such programs) and research projects, in each case,
to the extent not available to the public and to the extent not independently
generated by Consultant or others without any reference to the Confidential
Information of the Company or any vendor, customer or client of the Company, and
such materials constituting plans for future development.  Notwithstanding the
foregoing, Consultant may disclose Confidential Information (i) if compelled to
disclose the same by judicial or administrative process or by other requirements
of law or regulation (but subject to the following provisions of this Section
6.d), (ii) if the same hereafter is in the public domain through no fault of
Consultant, (iii) if the same is later acquired by Consultant from another
source that is not under an obligation to another person to keep such
information confidential or (iv) if the same was independently developed by
Consultant without use of, or reference to, any of the information furnished by
or on behalf of the Company, provided that such independent development can
reasonably be proven by written records.  If Consultant is requested or required
(by oral questions, interrogatories, requests for information or documents in
legal proceedings, subpoena, civil investigative demand or other similar
process) to disclose any such information, Consultant shall provide the Company
with prompt written notice of any such request or requirement so that the
Company may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Section 6.d..  If, in the absence of a
protective order or other remedy or the receipt of a waiver by the Company, you
nonetheless, based on the written advice of outside counsel, are required to
disclose such information to any tribunal or in accordance with applicable law
or regulation, Consultant, without liability hereunder, may disclose that
portion of such information which such counsel advises that Consultant is
legally required to disclose.  At any time upon the request of the Company,
Consultant (or his heirs or personal representatives) shall deliver to the
Company all documents and materials containing Confidential Information and all
documents, materials and other property belonging to the Company, which in
either case are in the possession or under the control of Consultant (or his
heirs or personal representatives).
 
 
4

--------------------------------------------------------------------------------

 
 
 
7.
Continuing Obligations

 
The Consultants acknowledges and agrees that the covenants and obligations set
forth in Sections 5, 6, 9 and 11 of this Agreement are continuing in nature and
shall survive: (i) any termination of the Consulting Services under this
Agreement (regardless of the reasons therefor), including, without limitation,
termination at the Company’s initiative; (ii) any change in Consultant’s status
or the terms of Consultant’s engagement with the Company; and (iii) any
interruption in the services provided under this Agreement during which
Consultant’s services are suspended and restarted.
 
 
8.
Other Work By Consultant

 
The Consultant shall be free to provide professional consulting services,
employment services or service as a member of an entity’s Board of Directors or
similar governing body to entities or individuals other than the Company so long
as Consultant meets his minimum monthly service obligations to the Company as
described in paragraph 1(b) above and otherwise complies with the terms and
conditions of this Agreement.  Consultant will provide to the Company prior
written notice of its intention to render any such services to any entity or
individual which competes with the Company.
 
 
9.
No Conflicting Agreements

 
The Consultant hereby represents and warrants that Consultant has no commitments
or obligations inconsistent with this Agreement.  The Consultant hereby agrees
to indemnify and hold the Company harmless against any loss, damage, liability
or expense arising from any claim based upon circumstances alleged to be
inconsistent with such representation and warranty.    During the period during
which Consultant’s services are engaged by the Company, Consultant will not
enter into any Agreement (oral or written), which may be in conflict with this
Agreement.
 
 
10.
Transfer and Assignment

 
This Agreement may not be assigned or transferred by Consultant.  Should such an
assignment or transfer occur, this Agreement shall become null and void at the
discretion of the Company upon written notice by the Company to Consultant.  The
Company may assign or transfer this Agreement at its discretion upon written
notice to Consultant.
 
 
11.
Return of Property

 
Upon the Company’s request, Consultant shall, within five (5) calendar days of
the date this Agreement terminates and regardless of the reason for the
termination, return to the Company all Company property in Consultant’s
possession or under Consultant’s control, in any form, including, but not
limited to, products, materials, memoranda, notes, notebooks, records, reports,
documents, computer hardware, software, and Confidential Information (regardless
of how it is maintained) and any copies thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
 
12.
Remedies for Breach

 
Consultant acknowledges that the restrictions contained in this agreement are
reasonable and necessary to protect the legitimate interests of the Company, and
are not unduly burdensome to Consultant.  Without limiting the Company’s rights
to pursue any other legal and equitable remedies available to it for any breach
or threatened breach (including the recovery or damages) by Consultant of the
covenants, agreements and warranties contained herein, Consultant acknowledges
that a breach of said covenants, agreements and warranties would cause a loss to
the Company that could not reasonably or adequately be compensated in damages in
any action at law, that remedies other than injunctive relief could not fully
compensate the Company for a breach of said covenants, agreements and warranties
and that accordingly, the Company shall be entitled to injunctive relief to
prevent any breach or continuing or threatened breaches of Consultant’s
covenants, agreements and warranties as set forth herein.
 
It is the intention of the parties hereto that if, in any action before any
Court empowered to enforce this Agreement, any term, restriction, covenant,
agreement or promise is found to be unenforceable, then such term, restriction,
covenant, agreement or promise shall be deemed modified to the extent necessary
to make it enforceable by such Court.
 
 
13.
Waiver

 
Waiver by the Company of a breach of any provision of this Agreement or failure
to enforce any such provision shall not operate or be construed as a waiver of
any subsequent breach of any such provision or of the Company's right to enforce
any such provision.  No act or omission of the Company shall constitute a waiver
of any of its rights hereunder except for a written waiver signed by the
Company's President.
 
 
14.
Governing Law and Jury Waiver

 
This Agreement shall be deemed to have been made in the State of Florida, shall
take effect as an instrument under seal within the State of Florida, and the
validity, interpretation and performance of this Agreement shall be governed by,
and construed in accordance with, the internal law of the State of Florida,
without giving effect to conflict of law principles.  Both parties further
acknowledge that the last act necessary to render this Agreement enforceable is
its execution by the Company in the State of Florida, and that the Agreement
thereafter shall be maintained in the State of Florida.  Both parties agree that
any action, demand, claim or counterclaim relating to the terms and provisions
of this Agreement, or to its breach, shall be commenced in the State of Florida
in a court of competent jurisdiction.  Both parties further acknowledge that
venue shall exclusively lie in the State of Florida and that material witnesses
and documents would be located in the State of Florida.


BOTH PARTIES FURTHER AGREE THAT ANY SUCH ACTION, DEMAND, CLAIM OR COUNTERCLAIM
SHALL BE RESOLVED BY A JUDGE ALONE, AND BOTH PARTIES HEREBY WAIVE AND FOREVER
RENOUNCE THE RIGHT TO A TRIAL BEFORE A CIVIL JURY.
 
 
6

--------------------------------------------------------------------------------

 
 
 
15.
Counterparts

 
This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
 
16.
Headings

 
All section headings herein are inserted for convenience only and shall not
modify or affect the construction or interpretation of any provisions of this
Agreement.
 
 
17.
Notices

 
All notices, requests, consents and other communications hereunder shall be in
writing, shall be addressed to the receiving party's address set forth below or
to another address as a party may designate by notice hereunder, and shall be
either (i) delivered by hand, (ii) made by telex, telecopy or facsimile
transmission, (iii) sent by overnight courier or (iv) sent by registered or
certified mail, return receipt requested, postage prepaid.
 
All notices to the Company shall be sent
to:                                  All notices to Contractor shall be sent to:


magicJack Vocaltec
Ltd.                                                                      Peter
J. Russo
5701 Georgia
Avenue                                                                          2747
Paradise Rd Unit 105
West Palm Beach, Florida
33405                                                        Las Vegas, NV 89109
Attention:
CEO                                                                           


 
18.
Severability

 
If any portion or provision of this Agreement shall to any extent be declared
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.
 
 
19.
Entire Agreement; Modifications

 
This Agreement constitutes the entire agreement of the parties hereto, and all
previous communications between the parties, whether written or oral with
reference to the subject matter of this Agreement, are hereby canceled and
superseded.  No modification of this contract shall be binding upon the parties
hereto, unless such is in writing and duly signed by the respective parties
hereto.  This Agreement shall take effect when signed by both parties.


20.      Indemnification and Release Undertaking.  The terms of the
Indemnification and Release Undertaking executed by YMAX Corporation and
Vocaltec Communications Ltd. in favor of Consultant dated January 5, 2011 will
remain in full force and effect during the Term of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the respective parties have caused this Agreement to be
executed as of the date first above written.
 
magicJack Vocaltec Ltd
 

By: /s/ Gerald T. Vento   /s/ Peter J. Russo   Name: Gerald T. Vento   Peter J.
Russo   Title: CEO      

              
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Description of Consulting Services
 
Transition services and advice with respect to the Company’s financial reporting
and related matters.
 
9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



